Citation Nr: 1725527	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-22 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

Jurisdiction of the matter was subsequently transferred to the RO in Columbia, South Carolina.

The Veteran was scheduled for a videoconference hearing in August 2016.  IN correspondence earlier that month, the Veteran withdrew his request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a psychiatric disorder.  Specifically, he contends that his time boxing during service caused his current psychiatric disorder.  

Service treatment records reveal that the Veteran was admitted to the hospital for suicidal ideation in December 1975 and was diagnosed as having adjustment reaction of adulthood.  He was again admitted in January 1976 for violent behavior and was diagnosed as having adjustment reaction of adulthood with acute situational reaction and possible alcoholism.  The January 1976 report stated that the Veteran had perfect record for past three years and his behavior in last month was not typical of him.  Therefore, in light of the acute behavioral changes and unusual symptoms that were not compatible with a functional syndrome, the Veteran needed additional testing.  The physician also noted that there was a chance that his alcohol intake had been more than what he had reported and could be responsible for his outbursts and suicidal ideation.  A March 1976 consultation report stated that the Veteran's alcohol abuse began prior to service and concluded that the Veteran's previous hospitalizations in Cuba were attributed to alcohol withdrawal.  He was diagnosed with alcoholism.

The Veteran was afforded a VA examination in September 2011.  He was diagnosed as having depressive disorder, not otherwise specified; cannabis abuse in remission; and alcohol and cocaine dependence in remission.  In October 2011, the examiner provided an opinion following review of the claim file.  She opined that based on review of the record and the examination report, it appears that the Veteran is having some problems with depression at the present time and it does not appear that the current depression is related to the problems that he was having in the military as it appears that the problems in the military were related to situational stress.  The examiner noted that the Veteran has had numerous hospitalizations as an adult, but these were related to what appears to be a substance abuse problem and the Veteran's present problems with depression did not appear to be a continuation of the difficulties that he had when he was in the military. 

Following this examination, a private physician submitted a statement in April 2013 with an opinion that the Veteran suffers from posttraumatic stress disorder (PTSD) directly related to the intense fear he suffered from while boxing for the United States Marine Corps (USMC).  The physician explained that the Veteran experienced and was confronted with serious injury and threat to his physical integrity, which caused intense fear.

Additionally, an August 2016 private psychologist opined that based on a clinical interview with the Veteran and a careful review of the records and lay statements, which were summarized in the report, the Veteran has a psychotic disorder due to traumatic brain injury (PD-TBI), which is also known as a psychosis secondary to TBI (PSTBI), and that his PD-TBI is directly related to numerous head injuries sustained while he was boxing in the USMC.  She disagreed with the April 2013 finding of PTSD.

Post-service treatment records also show treatment for drug and alcohol dependence as well as diagnoses of PTSD, depressive disorder, affective disorder and anxiety.  The Veteran has also had negative screenings for PTSD.  

The Board finds the September 2011 VA opinion provided inadequate as it was speculative and the rationale provided was merely conclusory as no explanation was provided regarding the conclusions reached.  Additionally, the examiner did not consider whether the Veteran's current psychiatric disorder is related to TBI as the Veteran claims and was subsequently raised by the August 2016 private opinion.  The Board also finds that the private opinions are inadequate.  The private examiners did not provide adequate support for the diagnoses provided and neither private opinion fully considered the evidence of record, including the March 1976 finding that the Veteran's inservice hospitalizations were attributed to alcohol withdrawal and the post-service treatment for drug and alcohol dependence.  Finally, the record is unclear as to what psychiatric disabilities the Veteran is diagnosed with.

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a psychiatric examination by an appropriate VA examiner to clarify his current psychiatric disability (ies) and to determine the etiology of the same.  The claim file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder had its onset during, or is related to, active service, including boxing for the USMC.  The examiner must also consider the Veteran's long history of alcoholism, which predates service, and clarify whether he currently has or has ever had a diagnosis of PTSD or PD-TBI.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




